OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references (paragraph numbers) hereinafter to Applicant’s specification are to that which was originally filed 25 March 2020.

Information Disclosure Statement
The information disclosure statements (IDS) filed 19 February 2020; 16 September 2020; 24 June 2021; 23 August 2021; and 30 November 2021 have been considered.

Specification
The use of the term Levasil [0015-0021, 0024, 0025, 0027, 0028, 0031-0034] which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
In the aforecited paragraphs, it is noted that “Lavasil” constitutes an incorrect spelling of “Levasil™”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lampin et al. (US 4,485,130; “Lampin”) in view of Papendick et al. (US 2008/0213598; “Papendick”) and Schmidt et al. (US 5,766,680; “Schmidt”).
Omnicalculator.com/chemistry/ph, accessed 14 July 2022 (hereinafter “Omnicalculator”; copy provided herewith) and/or The Wolfram|Alpha pH Calculator, https://www.wolframalpha.com/widget/widgetPopup.jsp?p=v&id=e93404f887ebeb3580d66d578f1274d&title=pH+Calculator&theme=blue&i0=pH&i1=.10&i2=M&i3=HNO3&podSelect&includepodid=PHVs.Concentration&showAssumptions=1&showWarnings=1, accessed 14 July 2022 (hereinafter “WolframAlpha”; copy provided herewith) is relied upon as an evidentiary reference for the rejection of claims 9 and 19. 
Regarding claims 1 and 11, Lampin discloses a method for forming an aqueous coating composition (and coating formed therefrom), where said coating composition forms a transparent film upon application to surfaces such as metal, and provides protection against the effect of water or moist atmospheres (i.e., imparts corrosion resistance to said surface) [col. 1, ln. 8-12, 15-19, 25-28, 35-42, 51-53; col. 2, ln. 25-52; col. 3, ln. 1-12].
Specifically, the method (listed hereinafter in sequential order) comprises mixing methyltrimethoxysilane (alkyltrialkoxysilane), tetraethoxysilane (tetraalkoxysilane), and n-butanol (solvent); adding glacial acetic acid (hydrolysis catalyst) and water; allowing the hydrolysis to take place for one hour with cooling; removal of volatile components generated from hydrolysis (methanol, ethanol) from the solution; addition of glycidoxypropyltrimethoxysilane and water to the solution, followed by hydrolysis thereof, wherein the pH of the solution at this point is 3.5 to 4 [col. 4, ln. 20-36]. After a period of 3 to 4 days, a base is introduced into the solution to bring the pH to between 4.6 and 4.9 [col. 4, ln. 37-40]. The composition is then ready to be coated on a substrate and cured via drying/heating in air [col. 4, ln. 47-49].
Lampin explicitly states that the coating composition may contain additional additives which confer to the coating the properties associated therewith [col. 3, ln. 20-27]. 
The method disclosed by Lampin is substantially similar to that which is claimed and disclosed by Applicant, with the exception of (i) the presence of a vanadium salt in solution during the first hydrolysis step (i.e., the hydrolysis of methyltrimethoxysilane and tetraethoxysilane in acidic aqueous solution); and (ii) the addition/presence of colloidal silica prior to the addition of the glycidoxypropyltrimethoxysilane [see claim 1 and 0015 of Applicant’s specification, also discussed immediately hereinafter]. 
It is noted that Applicant’s specification states that acetic acid is suitable for use as the hydrolysis catalyst to form the oligomer in the presence of the acidic solution of vanadium salt [0009, 0015]; and that the tetraalkoxysilane, alkyltrialkoxysilane, and said acidic solution are combined and mixed with water (to form the oligomer) for three hours [0015], followed by addition of colloidal silica [0015], followed by addition of the trialkoxyepoxysilane to obtain the coating composition [0015]. 
Papendick is directed to a coating composition formed from hydrolysis and condensation of alkoxysilanes including tetraalkoxysilanes, alkyltrialkoxysilanes, and glycidyl or glycidoxy group-containing silanes, which forms a film on metal substrates for the purpose of protection against corrosion [Abstract; 0002, 0005, 0011, 0032, 0033, 0064, 0068, 0074, 0078, 0079]. The hydrolysis catalyst is, inter alia, acetic acid [0088]. Papendick teaches that a corrosion inhibitor which promotes passivation of the coated-surface in the event that the coating is damaged, is, inter alia, introduced into the solution as early as during hydrolysis [0095, 0096]; said corrosion inhibitor being, inter alia, vanadates (i.e., vanadium salts) [0096]. Papendick teaches that the amount of corrosion inhibitor added is in the range of from 0 to 10 wt.% based on the weight of the silanes [0095].
Schmidt is directed to a coating composition which is substantially similar to that of Lampin and/or Papendick, formed from hydrolysis and condensation of silanes including tetraalkoxysilanes such as tetraethoxysilane and organosilanes such as glycidoxypropyltrimethoxysilane, for the purpose of forming inorganic layers on substrates including metals [Abstract; col. 1, ln. 10-40; col. 2, ln. 18-21, 28-30, 37-39, 50-60; col. 4, ln. 30-34]. Similar to Papendick, Schmidt also notes that vanadium compounds may be present in the reaction medium [col. 2, ln. 61-66]; and that the reaction medium is aqueous, optionally in the presence of acidic or basic (hydrolysis and) condensation catalysts [col. 2, ln. 67; col. 3, ln. 1-13]. Schmidt teaches that colloidal nanoscale (having a particle size of 1 to 1,000 nm) particles, including, inter alia, silica (SiO2), can be added to the reaction system prior to, during the hydrolysis and condensation, or following prehydrolysis of the silanes, for the purpose of control of the rheology of the coating composition during application and structuring thereof; for influencing the densification and shrinkage behavior of the coating during film-formation; and to obtain particular (e.g., optical) properties associated with said particles [col. 3, ln. 20-52]. Schmidt teaches an addition amount of 0 to 50 wt.% based on solids content, preferably 10 to 40 wt.% [col. 3, ln. 26-28]. 
Lampin, Papendick, and Schmidt, as noted above, are all directed to alkoxysilane-based, aqueous coating compositions which form protective films upon coating/curing on substrates including metal. Also noted above, Lampin explicitly states that additional components may be included in the coating composition.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have (i) added a vanadium salt (i.e., vanadate compound) corrosion inhibitor to the hydrolysis solution (i.e., alongside acetic acid during the first step), as taught by Papendick, in order to increase the passivation capability/corrosion resistance of the film formed from the composition; and to have (ii) added colloidal nanoscale silica particles during hydrolysis or following prehydrolysis of the alkoxysilanes, as taught by Schmidt, in order to control the rheology of the coating composition during application and film-formation, in order to alter the densification and shrinkage of the coating composition during film-formation, and/or in order to alter the (e.g.) optical properties of the film.
Given that vanadates are explicitly taught/listed by Papendick amongst other compounds as suitable for the aforesaid corrosion inhibitor, the selection thereof would have been prima facie obvious (see MPEP 2144.07). Given that Schmidt teaches that the colloidal nanoscale silica can be added to the reaction during a limited number of process steps (i.e., prior to or during hydrolysis, or following prehydrolysis of the silanes), it would have been prima facie obvious to one of ordinary skill in the art to add said silica during any of the process steps (including inter alia during or after hydrolysis/(pre)condensation of the tetraethoxysilane and methyltrimethoxysilane, i.e., prior to removal of the volatile components generated during hydrolysis), with the reasonable expectation that the silica nanoparticles would be successfully incorporated into the coating composition and film formed therefrom (see MPEP 2143(I)(A), (D), and/or (E)). 
As such, per the aforesaid modifications to the method of forming the coating composition of Lampin, a vanadium salt (vanadate) would have been included in the aqueous acetic acid solution to which the methyltrimethoxysilane and tetraethoxysilane are added/hydrolyzed in; and colloidal nanoscale silica particles would have been added to the solution during or following the hydrolysis of the methyltrimethoxysilane and tetraethoxysilane, i.e., prior to the addition of the glycidoxypropyltrimethoxysilane and second hydrolysis.
The method of forming the coating composition of Lampin, as set forth/modified above, reads on the claimed method (claim 1), and is substantially identical to the disclosed method in Applicant’s specification. That is, given that the tetraalkoxysilane and alkyltrialkoxysilane, in the presence of the aqueous solution including acetic acid and vanadium salt, hydrolyze for at least an hour, it stands to reason (based on Applicant’s disclosure and the aforesaid substantially identical method steps, in particular acetic acid being suitable for use as a hydrolysis and condensation catalyst), in the absence of factually-supported objective evidence to the contrary, that at least some degree of condensation would have taken place therebetween, resulting in the claimed oligomer, as well as the resulting formation of the modified oligomer via hydrolysis/condensation with the silica nanoparticles subsequently added to said solution (see MPEP 2112(IV), (V); 2112.01(I)), thereby reading on the method of claim 1. 
It is noted that claim 11 is a product-by-process claim (see MPEP 2113). Given that the method of forming the coating composition of Lampin, as modified above in the grounds of rejection, reads on all of the limitations of the process steps, it stands to reason that there would have been no obvious or material/structural difference between the coating composition thereof and the claimed water-based coating material, thereby reading on the limitations of claim 11. 
Regarding claims 2 and 12, as set forth above in the rejection of claims 1 and 11, a vanadium salt (vanadate) would have been included in the coating composition. Per the teachings of Papendick and the modification(s) set forth above, it therefore also would have been obvious to have utilized the weight amount of said vanadium salt taught by Papendick, i.e., 0 to 10 wt.% relative to the weight of the silanes. 
Lampin discloses that 487.4 g of methyltrimethoxysilane, 142 g of tetraethoxysilane, and 80 g of glycidoxypropyltrimethoxysilane were utilized, for a total of 709.4 g. As such, through simple calculation, the amount of vanadate included would have ranged from 0 to about 70.9 g. Applicant’s claimed range of 1:0.01 to 1:0.25 is the equivalent of stating that the amount of tetraalkoxysilane utilized is 4 to 100 times the amount of vanadium salt. The ratio (tetraethoxysilane : vanadium salt) implicitly disclosed by Lampin, per the aforesaid modifications, is effectively about 1:0 to 1:0.5, i.e., from 2 to over 100 times the amount of tetraalkoxysilane relative to the amount of vanadium salt. As such, the implicit weight ratio of the tetraethoxysilane to vanadate included in the coating composition of Lampin, per the modification(s) based on Papendick, encompasses and/or substantially overlaps the claimed ratio, thereby rendering the claimed ratio prima facie obvious (see MPEP 2144.05(I)). 
Regarding claims 3 and 13, as set forth above in the rejection of claims 1 and 11, and in view of the analysis provided immediately above in the rejection of claims 2 and 12, based on the exemplary composition disclosed by Lampin and utilized for the basis of the grounds of rejection, it can be said that the weight ratio of tetraethoxysilane to methyltrimethoxysilane disclosed by Lampin is just outside of the upper end of the claimed range, it being specifically 1:3.43 (i.e., greater than 1:3). 
However, in a separate, similar example [col. 6, ln. 30-52, Example 10], Lampin utilizes a weight ratio of tetraethoxysilane (142 g) to methyltrimethoxysilane (425.6 g) of 1:2.99, of which is within the bounds of the claimed range. 
Further, Lampin discloses that the molar ratio of the aforesaid tetraethoxysilane to methyltrimethoxysilane can range as low as 0.3:1 [col. 2, ln. 53-68; col. 3, ln. 1-3]. Through simple calculation utilizing the molecular weights of tetraethoxysilane (208.33 g/mol) and methyltrimethoxysilane (136.22 g/mol), and the aforesaid molar ratio, it can be said that Lampin implicitly discloses a weight ratio of tetraethoxysilane to methyltrimethoxysilane of as low as 1:2.17. 
In view of the aforecited Example 10 and weight ratio thereof, and in view of the disclosure in Lampin of the minimum weight ratio, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have altered the amounts of the components in Example 1 such that the weight ratio of tetraethoxysilane to methyltrimethoxysilane would have ranged from 1:2.17 to 1:3.43, as explicitly specified by Lampin, in order to alter one or more of the physical properties and/or behaviors of the film [col. 1, ln. 60-67] (see MPEP 2144.05(II)), wherein the aforesaid weight ratio of tetraethoxysilane to methyltrimethoxysilane of 1:2.17 is within the claimed range, and/or in view of the upper end of said ratio being 1:3.43, substantially overlaps and thereby renders prima facie obvious the claimed weight ratio range of 1:0.1 to 1:3.0 (see MPEP 2144.05(I)).
Regarding claims 4 and 14, as set forth above in the rejection of claims 1 and 11, colloidal silica nanoparticles would have been present in the coating composition, added to the hydrolysis solution during or following the hydrolysis of the methyltrimethoxysilane and tetraethoxysilane, i.e., prior to the addition of the glycidoxypropyltrimethoxysilane and second hydrolysis. Per the teachings of Schmidt and the modification(s) set forth above, it therefore also would have been obvious to have utilized the weight amount of said silica taught by Schmidt (and associated with the cited teachings/benefits above), i.e., 0 to 50 wt.% relative to the solid content weight (i.e., the total weight of the silane components of the coating composition, given that the other/remaining components are liquid).
In view of the analysis provided above in the rejection of claims 2 and 12, the total amount of silanes is 709.4 g. Thus, through simple calculation, the total amount of silica particles added/present would have been from 0 to 354.7 g. Given the amount of 142 g of tetraethoxysilane utilized in Example 1 (upon which the grounds of rejection are based), through simple calculation, the implicit weight ratio of tetraethoxysilane to colloidal silica would have ranged from 1:0 to about 1:2.5, of which encompasses and therefore renders prima facie obvious the claimed weight ratio range of 1:0.2 to 1:1.5 (see MPEP 2144.05(I)).
Regarding claims 5 and 15, as set forth above in the rejection of claims 1 and 11, and in view of the analysis provided above in the rejection of claims 2 and 12, based on the exemplary composition disclosed by Lampin and utilized for the basis of the grounds of rejection, it can be said that the weight ratio of tetraethoxysilane (142 g) to glycidoxypropyltrimethoxysilane (80 g) disclosed by Lampin is just outside of the lower end of the claimed range (1:1 to 1:10), it being specifically 1:0.56 
However, in a separate, substantially similar example of a more concentrated solution [col. 4, ln. 65-68; col. 5, ln. 5-14], Lampin discloses a weight ratio of tetraethoxysilane (142 g) to glycidoxypropyltrimethoxysilane (160 g) of 1:1.23, of which is within the claimed range and utilizes the same method/components as aforecited Example 1. As such, it can be said that the implicit weight ratio disclosed/taught by Example 3 is within the claimed range; and/or that it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have varied the amount of glycidoxypropyltrimethoxysilane in Example 1 (upon which the grounds of rejection of claims 1 and 11 are based) in accordance with the aforesaid weight ratio (i.e., to be as high as 1:1.23, i.e., about 115 g glycidoxypropyltrimethoxysilane) in order to alter the properties and/or behavior of the film (as cited above in the rejection of claims 3 and 13; see MPEP 2144.05(II)), wherein the aforesaid weight ratio of 1:0.56 to 1:1.23 overlaps with, and therefore renders prima facie obvious, the claimed weight ratio. 
Regarding claims 6 and 16, as set forth above in the rejection of claims 1 and 11, the tetraalkoxysilane is tetraethoxysilane. 
Regarding claims 7 and 17, as set forth above in the rejection of claims 1 and 11, the alkyltrialkoxysilane is methyltrimethoxysilane. 
Regarding claims 8 and 18, as set forth above in the rejection of claims 1 and 11, the trialkoxyepoxysilane is glycidoxypropyltrimethoxysilane, where Lampin explicitly discloses that gamma-glycidoxypropyltrimethoxysilane is advantageously utilized (i.e., preferred) [col. 3, ln. 4-6], thereby reading on 3-glycidoxypropyltrimethoxysilane.
Regarding claims 9 and 19, as set forth above in the rejection of claims 1 and 11, the acidic aqueous hydrolysis solution is based on acetic acid, specifically the addition of 50 g of glacial acetic acid added to (i.e., diluted with) 248 g of water. Through simple calculation, it is known that (i) based on the molecular weight of acetic acid being 60.05 g/mol, the amount of moles in 50 g of acetic acid is 0.83 moles; and (ii) based on the density of water being (approximately) 0.998 g/cm3, the volume of 248 g of water is 0.248 L. Thus, given that molarity (M, mol/L) of the solution can be calculated by dividing moles solute by the volume (L) of solution, the aqueous acetic acid hydrolysis solution of Lampin has a molarity (0.83 mol/0.248 L) of 3.34 M. As evidenced by Omnicalculator and/or WolframAlpha, 3.43 M acetic acid exhibits a pH of approximately 2.12, of which is within the claimed range of 2 to 4. 
Regarding claims 10 and 20, as set forth above in the rejection of claims 1 and 11, the colloidal silica particles would have been nanoparticles, in particular having a particle size of from 1 to 1,000 nm (explicitly taught by Schmidt), of which encompasses and renders prima facie obvious the claimed range of 10 to 30 nm (see MPEP 2144.05(I)). 

Pertinent Prior Art
The following constitutes a list of prior art which is not relied upon herein, but has been discovered during the Examiner’s search and is considered pertinent to the claims and/or written description of the invention. It is made of record hereinafter to facilitate compact and expedient prosecution of the instant application.
US 2005/0158566 to Higuchi et al. – [Abstract; 0044, 0045, 0047, 0049, 0050, 0113]
US 2017/0348730 to Muller et al. – [Abstract; 0005, 0006, 0011-0013, 0029, 0041, 0043]
US 6,162,498 to Mennig et al. – [Abstract; col. 6, ln. 13-28, 59-67; col. 6, ln. 7-10]
US 2012/0208043 to Matsuda et al. – [Abstract; 0033, 0034, 0043, 0045, 0046, 0049, 0051, 0059, 0063, 0073]
US 6,863,923 to Kalleder et al. – [Abstract; cols. 3-5; col. 7, ln. 5-20]
US 2019/0264334 to Cho et al. – [Abstract; 0007, 0009, 0011, 0013, 0046, 0047, 0053, 0059]
US 2020/0291527 to Cho et al. – [Abstract; 0010, 0011, 0014]
US 2021/0388504 to Cho et al. – [Abstract; 0024]
US 2014/0272433 to Bammel et al. – [Abstract; 0012, 0015, 0016, 0028-0030, 0041, 0042, 0046-0051, 0053]
US 3,389,114 to Burzynski et al. – [col. 2, ln. 26-28]
US 2014/0106176 to Albert et al. – [Abstract; 0036-0045, 0050, 0065, 0067, 0068]
US 2001/0049023 to Havey et al. – [Abstract; 0130]
WO 2010/070728; WO 2007/069783; WO 2010/070730 [full references; copies and machine translations provided herewith]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782